BRETT, Judge.
This is an original petition for habeas corpus brought by Berlin Acey Odom wherein he complains he is unlawfully restrained of his liberty by the Warden of the Oklahoma State Penitentiary. The restraint is by reason of a judgment and sentence entered against him on a charge of obtaining money or property by false pretenses, 21 O.S.1951 § 1541, for which he was sentenced to the penitentiary for a term of one year.
He complains he was not extradited from Kansas as by law provided; that he was compelled to answer a charge to a nonexistent crime on what he designates as a civil complaint. He had three appointed counsel before the trial judge finally appointed Douglas Garrett, an able, reputable lawyer of Muskogee, Oklahoma, who tried his case for him. He so recognized him then, but since his conviction has become dissatisfied with the representation afforded him by the trial court. He seeks a review of the law, the evidence, and wants to produce other evidence.
The matters on which he seeks a hearing herein are matters that should have been raised on appeal. This Court has repeatedly held that habeas corpus is not a substitute for an appeal. Ex parte Holder, 94 Okl.Cr. 270, 234 P.2d 958; In re Goff, Okl.Cr., 312 P.2d 902. It appears the trial court had jurisdiction of the petitioner’s person, of the subject matter, and authority under the law to render the judgment and *504sentence imposed. In re Goff, supra. The petition wholly fails to state any jurisdictional facts sufficient to warrant petitioner’s release. Ex parte Holder, supra. The petition is accordingly dismissed.
POWELL, P. J., and NIX, J., concur.